MEMORANDUM OPINION
No. 04-06-00303-CV
Gregory R. STERNER,
Appellant
v.
Shannon L. STERNER,
Appellee
From the 150th Judicial District Court, Bexar County, Texas
Trial Court No. 2004-CI-17879
Honorable Richard E. Price , Judge Presiding



PER CURIAM


Sitting: Alma L. López , Chief Justice
  Phylis J. Speedlin , Justice
  Rebecca Simmons, Justice


Delivered and Filed: August 16, 2006


AFFIRMED IN PART; REVERSED and REMANDED IN PART
 The parties have filed a joint motion stating they have reached an agreement to settle and compromise their differences as
to the marital property division in this appeal.  They request that the trial court's judgment be affirmed in part as to the
parties' divorce, and reversed in part as to the property division, and that the cause be remanded for further proceedings. 
The motion is granted. The portion of the trial court's judgment signed on February 14, 2006, granting the parties a divorce
is affirmed, but the portion of the judgment dividing the parties' property is reversed, and the cause is remanded to the trial
court for further proceedings consistent with the parties' settlement agreement.  See Tex. R. App. P. 42.1(a)(2)(B).  Costs of
appeal are taxed against the parties who have incurred them.
        PER CURIAM